Citation Nr: 0725630	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-13 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
(claimed as discharge of pus from both ears).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1951 to 
March 1953. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied claims of entitlement 
to service connection for bilateral hearing loss.     

The Board also notes that disposition of this case has 
followed a grant of a motion to advance this appeal on the 
Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900(c).


FINDING OF FACT

There is no competent medical evidence of a causal 
relationship between the current bilateral hearing loss 
(claimed as discharge of pus from both ears) and service, and 
this disorder was not shown within one year following 
service.


CONCLUSION OF LAW

Bilateral hearing loss (claimed as discharge of pus from both 
ears) was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303. 3.304. 3.307, 3.309, 3.385 
(2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) 
 
The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 
 
VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter dated October 2003, he was notified 
of the information and evidence needed to substantiate and 
complete his claims.  He was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  He was also told to submit 
any medical reports in his possession.  The VCAA letter was 
sent to him prior to the RO's February 2004 decision that is 
the basis for this appeal.  
 
The Court further redefined the requirements of the VCAA to 
include notice that a disability rating and an effective date 
for award of benefits would be assigned if service connection 
is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).  No further notice is needed as to any 
disability rating or effective date matters.  Any questions 
as to the disability rating or the appropriate effective date 
to be assigned are moot as the hearing loss claim, discussed 
supra, has been denied.  Therefore, VA's duty to notify the 
veteran has been satisfied and there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown,  4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby). 
 
The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  The Board observes that the 
veteran's service medical records are unavailable and are 
presumed either lost or destroyed as a result of a fire at 
the National Personnel Records Center (NPRC) in 1973.  As a 
result, VA has a heightened duty to assist the veteran in the 
development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  In the instant case, VA has satisfied this 
heightened duty to assist.  In the October 2003 letter, the 
veteran was informed of alternative forms of evidence (e.g., 
lay statements from fellow soldiers, records and statements 
from service medical personnel) which could be used to 
support his claim.  The veteran was also afforded an 
opportunity to submit medical records to support his claim.  

Moreover, the VA has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  
Although he has not been afforded an examination, the Board 
has determined that the evidence, discussed supra, warrants 
the conclusion that a remand for an examination is not 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also Wells v. Principi,  327 F. 
3d 1339, 1341 (Fed. Cir. 2002).  The hearing loss is shown to 
have occurred more than 18 years after separation from 
service, and the claims file does not currently contain 
competent evidence showing that the claimed condition is 
related to the veteran's service.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  



II.  Service Connection for Hearing Loss 
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service." Id. 
 
Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  It is appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995; 38 C.F.R. § 3.309(a). 
 
Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 
40 decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385. 

In this case, the veteran has alleged that his hearing damage 
was caused by the exposure to loud noise while flying on a 
non-pressurized plane from South Korea to Fort Jackson, South 
Carolina in 1953, as indicated in his April 2004 Substantive 
Appeal.

As noted above, the veteran's service medical records are 
unavailable in this case.  However, the claims file does 
include a Report of Medical Examination dated in March 1953.  
This examination revealed that the veteran's ears and drums 
were normal upon separation from service, and whispered voice 
hearing testing was 15/15 bilaterally.  No pure tone 
audiological testing was performed.  Also, a review of the 
veteran's DD Form 214 indicates that his military 
occupational specialty was that of a cook.  Based on the 
absence of such combat-related citations as the Combat 
Infantryman Badge and the Purple Heart Medal, there is no 
indication that the veteran saw combat or was engaged in 
combat.    

Subsequent to service, the first evidence of hearing loss is 
found in treatment reports from Cone Mills Corporation in May 
1971, as such reports indicate bilateral pure tone thresholds 
over 40 decibels (although it is not clear whether the 
testing at that time met VA specifications, pursuant to 
38 C.F.R. § 3.385).  The veteran subsequently was seen by an 
otolaryngologist in January 1979, and the record of this 
treatment indicates that he had hearing difficulty since 
1971.  The doctor at that time stated that he did not believe 
that the veteran's noise exposure had "a great deal to do 
with the present complaints" in view of the difficulty since 
1971.  Subsequent treatment reports from Cone Mills 
Corporation, dated through 1990; a hospital report from 
Clemson Medical Specialty Center, dated in September 1988; 
and private audiological evaluations, dated in April 2004, 
also show evidence pure tone thresholds in excess of 40 
decibels.  

This treatment for bilateral hearing loss, however, began 
approximately 18 years following separation from service.  
Even if the veteran's recent statements could be read as 
claiming continuity of hearing loss symptomatology since 
service, such history is substantially rebutted by the 
complete absence of treatment for this disorder either in 
service or soon thereafter, as well as the 1979 doctor's 
statement indicating that the disorder dated back to 1971 and 
did not have "a great deal to do" with noise exposure.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) 
(holding the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements); Maxson 
v. Gober, 230 F.3d 1330, 1331 (Fed. Cir. 2000).  

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value as to the matter of medical 
diagnoses and causation.  See also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

Finally, the Board is aware that the RO has not afforded the 
veteran a VA examination, with an opinion as to the etiology 
of his claimed disorder.  Such an opinion is "necessary" 
under 38 U.S.C.A. § 5103A(d) when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  In this case, however, there is no evidence 
linking the veteran's claimed disorder to service and no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for bilateral hearing 
loss (claimed as discharge of pus from both ears), and this 
claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for hearing loss (claimed as discharge of 
pus from both ears) is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


